5/12/2020              Case 1:20-cv-08042-PKC     Document
                                           'When They             46-14
                                                      See Us' Haunts          Filed
                                                                     Prosecutor       07/01/20
                                                                                Linda Fairstein          Page 1 of 29
                                                                                                | Vanity Fair




            When They See Us Haunts Prosecutor
                     Linda Fairstein
       The prosecutor turned author has faced scrutiny before, thanks to her role in convicting the
         exonerated Central Park Five—but Ava DuVernay’s limited series about the teenagers has
          created a watershed moment, as Fairstein resigns from multiple boards amid calls for a
                                                                 boycott of her novels.

                                                                    B Y LA UR A B R A D LE Y

                                                                          J U N E 5 , 2 0 19




     BY P E TE R KR AM E R /N BC/N BC N E WS WIR E VIA G E TTY IM AG E S .




https://www.vanityfair.com/hollywood/2019/06/linda-fairstein-boycott-backlash-when-they-see-us-ava-duvernay                 1/3
                                                                                                              P-APP002802
5/12/2020              Case 1:20-cv-08042-PKC     Document
                                           'When They             46-14
                                                      See Us' Haunts          Filed
                                                                     Prosecutor       07/01/20
                                                                                Linda Fairstein          Page 2 of 29
                                                                                                | Vanity Fair



     va DuVernay’s most recent Netflix project, When They See Us, is already proving to be
                             some of her most impactful work yet—at least, in terms of tangibly forcing




     A
                             change. The four-part limited series tells the story of the Central Park Five, a
                             group of black and Latino teenagers who were wrongfully convicted in 1990
                             for beating and raping a jogger in Central Park. Linda Fairstein, the chief
                             Manhattan sex-crimes prosecutor who was not the lead prosecutor but
     oversaw the case, has faced scrutiny before for the role she played in the boys’ conviction.
     But When They See Us might have actually created a watershed moment: days after its
     release, Fairstein has resigned from multiple boards as calls for a boycott of her work erupt
     online.

     So far Fairstein has resigned from at least two nonprofits: the Vassar College Board of
     Trustees, following an online petition from students and a formal review by the college, and
     Safe Horizon, a New York City–based organization that seeks to help victims of domestic
     abuse. According to Vassar president Elizabeth Bradley, Fairstein resigned because she
     “believed that her continuing as a Board member would be harmful to Vassar.”

     Speaking with the Daily Beast, DuVernay said she reached out to several people involved in
     the case while developing When They See Us. “I informed them that I was making the film,
     that they would be included, and invited them to sit with me and talk with me so that they
     could share their point of view and their side of things so that I could have that information
     as I wrote the script with my co-writers,” DuVernay said. “Linda Fairstein actually tried to
     negotiate. I don’t know if I’ve told anyone this, but she tried to negotiate conditions for her
     to speak with me, including approvals over the script and some other things. So you know
     what my answer was to that, and we didn’t talk.”

     Felicity Huffman plays Fairstein in DuVerney’s series, which dramatizes both the group’s
     conviction and what happened after their convictions were overturned. In the series, as in
     real life, the Washington Post notes, Fairstein remains steadfast that the investigation and
     prosecution was upright, and that the confessions of the wrongfully accused were not
     coerced.
                                                                        Read Full Story




https://www.vanityfair.com/hollywood/2019/06/linda-fairstein-boycott-backlash-when-they-see-us-ava-duvernay                 2/3
                                                                                                              P-APP002803
5/12/2020              Case 1:20-cv-08042-PKC     Document
                                           'When They             46-14
                                                      See Us' Haunts          Filed
                                                                     Prosecutor       07/01/20
                                                                                Linda Fairstein          Page 3 of 29
                                                                                                | Vanity Fair




https://www.vanityfair.com/hollywood/2019/06/linda-fairstein-boycott-backlash-when-they-see-us-ava-duvernay                 3/3
                                                                                                              P-APP002804
'When They See Us' Haunts Prosecutor Linda Fairstein | Vanity Fair
                                 Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 4 of 29
       Menu
                                                                                                                                                 Sign In   Subs




                                                                                        HOLLYWOOD




                When They See Us Haunts Prosecutor Linda Fairstein
      The prosecutor turned author has faced scrutiny before, thanks to her role in convicting the exonerated Central Park Five—but Ava
       DuVernay’s limited series about the teenagers has created a watershed moment, as Fairstein resigns from multiple boards amid
                                                       calls for a boycott of her novels.


                                                                                  BY LAURA BRADLEY

                                                                                        JUNE 5, 2019




                                                                         FacebookTwitter Email                Save Story




https://www.vanityfair.com/hollywood/2019/06/linda-fairstein-boycott-backlash-when-they-see-us-ava-duvernay[7/1/2020 7:16:24 AM]   P-APP002805
'When They See Us' Haunts Prosecutor Linda Fairstein | Vanity Fair
                                       Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 5 of 29




      ​B Y P ET ER K R A M E R / N B C / N B C N E W S W I R E V I A G E T T Y I M A G E S .




      A
                              va DuVernay’s most recent Netflix project, When They See Us, is already proving to be some of her most impactful
                              work yet—at least, in terms of tangibly forcing change. The four-part limited series tells the story of the Central Park
                              Five, a group of black and Latino teenagers who were wrongfully convicted in 1990 for beating and raping a jogger in
                              Central Park. Linda Fairstein, the chief Manhattan sex-crimes prosecutor who was not the lead prosecutor but
      oversaw the case, has faced scrutiny before for the role she played in the boys’ conviction. But When They See Us might have
      actually created a watershed moment: days after its release, Fairstein has resigned from multiple boards as calls for a boycott of her
      work erupt online.

      So far Fairstein has resigned from at least two nonprofits: the Vassar College Board of Trustees, following an online petition from
      students and a formal review by the college, and Safe Horizon, a New York City–based organization that seeks to help victims of
      domestic abuse. According to Vassar president Elizabeth Bradley, Fairstein resigned because she “believed that her continuing
      as a Board member would be harmful to Vassar.”

      Speaking with the Daily Beast, DuVernay said she reached out to several people involved in the case while developing When They
      See Us. “I informed them that I was making the film, that they would be included, and invited them to sit with me and talk with me
      so that they could share their point of view and their side of things so that I could have that information as I wrote the script with
      my co-writers,” DuVernay said. “Linda Fairstein actually tried to negotiate. I don’t know if I’ve told anyone this, but she tried to
      negotiate conditions for her to speak with me, including approvals over the script and some other things. So you know what my
      answer was to that, and we didn’t talk.”




https://www.vanityfair.com/hollywood/2019/06/linda-fairstein-boycott-backlash-when-they-see-us-ava-duvernay[7/1/2020 7:16:24 AM]   P-APP002806
'When They See Us' Haunts Prosecutor Linda Fairstein | Vanity Fair
                                 Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 6 of 29
      Felicity Huffman plays Fairstein in DuVerney’s series, which dramatizes both the group’s conviction and what happened after
      their convictions were overturned. In the series, as in real life, the Washington Post notes, Fairstein remains steadfast that the
      investigation and prosecution was upright, and that the confessions of the wrongfully accused were not coerced.




      After decades working in law, Fairstein parlayed her knowledge of the legal system into a career as an author, writing
      internationally best-selling mystery novels about a Manhattan-based prosecutor named Alexandra Cooper. As the Post notes,
      Fairstein’s literary career has not been without controversy either; days after Mystery Writers of America bestowed upon her the
      title of Grand Master, the organization rescinded the honor in response to backlash from its members—including Attica Locke, a
      writer on the Netflix program.

      Since When They See Us debuted, Fairstein has seen her literary endeavors come under fire as well; an online petition calling for a
      boycott of her work has already reached 85,000 signatures and counting. The petition calls not only for consumers, but for
      commercial entities like publishers to distance themselves from Fairstein. Her publisher, Penguin’s Dutton, did not immediately
      respond to V.F.’s request for comment.



      More Great Stories from Vanity Fair

      — Exclusive: your first look at Star Wars: The Rise of Skywalker

      — How Patricia Arquette became the queen of prestige TV

      — Inside the tumultuous making of Animal House

      — Why Once Upon a Time… in Hollywood marks a telling shift for Quentin Tarantino

      — From the archive: our very first Hollywood Issue, featuring Tom Hanks, Julia Roberts, Denzel Washington, and more!

      Looking for more? Sign up for our daily Hollywood newsletter and never miss a story.




          TODAY'S TOP STORIES




https://www.vanityfair.com/hollywood/2019/06/linda-fairstein-boycott-backlash-when-they-see-us-ava-duvernay[7/1/2020 7:16:24 AM]   P-APP002807
       Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 7 of 29




Ava DuVernay on the Central Park Five Case and Why She Treated Trump as a ‘Footnote’

SCALES OF JUSTICE




Roy Rochlin/Getty

The acclaimed filmmaker and activist opens up about her new Netflix miniseries ‘When They See Us,’
exploring the lives of the so‐called Central Park Five, and the Trump of it all.

Marlow Stern

Senior Entertainment Editor

Updated Jun. 03, 2019 7:50AM ET / Published Jun. 02, 2019 7:14AM ET

“It’s just disgusting,” sighs Ava DuVernay.

The Oscar‐nominated filmmaker and TV showrunner is discussing the role of President Donald Trump
in the Central Park Five case, wherein five teenage boys of color—Korey Wise, Antron McCray, Yusef
Salaam, Kevin Richardson, and Raymond Santana—were falsely convicted of the 1989 rape and vicious
assault of Trisha Meili, a white investment banker, and subsequently spent up to 14 years in prison.

At the time Trump, then a PR‐hungry NYC real estate baron who occasionally served as his own publicist,
sensed an opportunity for some headlines and inserted himself into the case, inflaming racial tensions
with frequent comments to news programs along with newspaper ads, purchased for $85,000, calling
the boys “crazed misfits” and urging the state of New York to “bring back to the death penalty,”
essentially calling for their pre‐trial execution. He concluded: “Maybe hate is what we need if we’re
gonna get something done.”




                                                                                       P-APP002808
        Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 8 of 29




Of course, after having their youth snatched from them through years in prison, the five men—whose
confessions were coerced by police after 30 hours of interrogation—were exonerated for the crime in
2002 when Matias Reyes, a serial rapist, confessed to it, and DNA evidence taken from the victim
confirmed it was him (to a factor of 1 in 6,000,000,000 people). The charges were completely vacated
and the five men were subsequently awarded $41 million from the city in 2014. The settlement
prompted Trump to pen a Daily News op‐ed railing against the settlement, claiming that he was still
convinced of their guilt and that “these young men do not exactly have the pasts of angels.”

When They See Us, DuVernay’s four‐part Netflix series on the famous case, provides a riveting—and
maddening—portrait of the five boys, chronicling their lives from that fateful night in the park through
their respective troubles reacclimating to society. And instead of focusing on Trump, who is relegated to
a couple of news clips, it places the spotlight squarely on the boys whose lives were forever changed by
an iniquitous system and a media all too ready to feed it.

    

New York’s ‘Crime of the Century’

CENTRAL PARK FIVE

Ken Burns




Michael K. Williams Almost Didn’t Live to Be This Angry

‘WHEN THEY SEE US’

Kevin Fallon




                                                                                         P-APP002809
        Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 9 of 29




The Daily Beast spoke with the prolific DuVernay, whose Martin Luther King Jr. biopic Selma helped
inspire the #OscarsSoWhite movement, and documentary 13th examined the racist history of America’s
criminal justice system, about her latest eye‐opening work.

Before we get into your excellent new miniseries, I’m curious when you knew that you wanted to be a
change agent?

I definitely never made a decision and said “I want to be a change agent,” I just was always interested in
the world of justice. As a teenager, my Aunt Denise introduced me to Amnesty International when I was
very young, based on things that I was hearing were happening in other parts of the world. I remember
going to my first Amnesty International concert as a young teenager, 14 or 15, and seeing U2 for the first
time. And I remember, I had my Amnesty International card and jacket. I felt like there was something
more to be a fan of than boy bands, and that’s the earliest thing I can remember in terms of that kind of
“formal” activism. But in terms of the community in which I lived, there was always a lot going on in
front of me, and I think I was trying to make connections between what I was seeing and ways to
remedy them.

And overpolicing must have been one of those things you witnessed in Compton growing up.

Yes, certainly.

I did read that you initially started out in journalism, which is one way of bringing about change. How
did your experiences in journalism lead you to fall out of love with it?

I was an intern on the O.J. Simpson unit. As a junior at UCLA, I’d really pursued this internship that was
really hard to get at CBS Evening News with Dan Rather and Connie Chung. It was a tough one, because
they were one of the only networks that had real active bureaus in Los Angeles. So I got it, and was
thrilled. I got it maybe two weeks before the O.J. trial began, was assigned a juror, and my job was to be
outside the juror’s home all day. I was never told to dig through the trash or any of that, but it was
certainly a competitive environment, because there was an intern on every juror’s house. And I just
thought, is this it? Obviously it’s not—there are great journalists out there doing amazing work—but it
felt to be the beginning of a tabloid era, even though I couldn’t articulate it at that point. I just knew this
wasn’t what I thought it was, or wanted to do, and didn’t think it was completely ethical. So, I found
other ways to engage with news and fell into publicity.




                                                                                              P-APP002810
       Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 10 of 29




Ava DuVernay directs actor Jharrel Jerome, who plays Korey Wise, on the set of 'When They See Us'

Atsushi Nishijima/Netflix

Let’s talk When They See Us. The project was first announced in July 2017, and I’m curious if you were
at least in part inspired to tackle it by Trump’s presidential run.

No, no. Trump wasn’t even thought of when we first started this—it was in early 2015 that I first started
engaging with this, and engaged the men for their life rights. This started with me and Participant
Media, which helped me secure the life rights, so it’s been a four‐year process and I don’t even
remember thinking about Trump other than his minor involvement in this case at that time. He hadn’t
even said his 2016 comments about thinking that they were still guilty, and he hadn’t announced [his
presidential run] yet.

This sort of began on Twitter, right?

I followed an account called ‘The Central Park 5’ after seeing the documentary, so this was maybe early
2015 or 2014. And the account had tweeted me, “What’s your next film” after Selma? CP5? So then, I
direct‐messaged the account and found out it was run by Raymond Santana and asked, “Does no one
have your life rights?” It turns out they didn’t, and that began a conversation where I met the men one
by one and became passionate about telling their story.

So the project gets rolling in early 2015, and then in June 2015 Trump announces his presidential
candidacy. Did it feel like kismet at that point?

No, Trump was never the focus. When Trump announced his presidency, first, I thought it was a joke;
and I never would have connected it to this, because he’s not my primary signifier, barometer, or
signpost. He’s really a minor part of the story. It’s their story. It’s the story of five boys ripped out of
their youth, and the story of their families, which was always my priority. He’s an interesting footnote,
but from what you’ll see in the piece, we treat him that way—because that’s what he was in the eyes of




                                                                                            P-APP002811
       Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 11 of 29




the boys as they were going through this chaos and terror. And that wasn’t the chaos and terror of being
called names by this guy that owns a bunch of buildings, it was the chaos and terror of having to walk
into adult prisons in the moment and experience actual physical danger—and the violations to your life
as a free citizen. He didn’t figure prominently in that moment, and to be honest, never really did for us.

What sort of research did you do for this project? And how did you gain the men’s trust?

I got to know them really well. Much more than dinners, I consider them all friends—I’ve been in their
homes, they’ve been in mine. Over the course of the four years, I’ve developed personal relationships
with each of them that are separate and apart from them as a group. I know their families, have spoken
with their families, their wives, various girlfriends over the years, and really had to become immersed in
their lives in order to really understand what I could expect and put into a story that best represented
them; that, in addition to reading the court transcripts and all the paperwork on the case.

Did you reach out to Trisha Meili for this?

Yes, I reached out to Ms. Meili, I reached out to Ms. Fairstein, I reached out to Ms. Lederer, I reached
out to Mr. Sheehan—a lot of the key figures on the other side. I informed them that I was making the
film, that they would be included, and invited them to sit with me and talk with me so that they could
share their point of view and their side of things so that I could have that information as I wrote the
script with my co‐writers. Linda Fairstein actually tried to negotiate. I don’t know if I’ve told anyone this,
but she tried to negotiate conditions for her to speak with me, including approvals over the script and
some other things. So you know what my answer was to that, and we didn’t talk.

And Trisha Meili also declined to talk?

Yes.

Right now he’s the president of the United States, so it figures in when he’s tweeting about the 1994
crime bill and his “staunch advocacy” for African‐Americans—all this ridiculousness that we know to be
opportunistic, contrived, and manufactured for political gain.

There were a lot of big creative choices to make in this film, many of which pay off. Why did you
decide to almost immediately thrust viewers into the night of the alleged attack in the park?

I explored a lot of ways of how to get in. You can get in after, like, something happened in the park—
let’s go back and find out. You can do it completely backwards, where the men are exonerated and then
do it through the case and their redress with the city. You can do it through an investigator who’s
looking at the crime, or a lawyer. But for me, it just came down to the boys—to stay with the boys,
because it’s their story. When I really committed myself to that point of view it became easy to, even
when tempted to follow different people, return to the mission of telling their story. We thought, no, we
wouldn’t go have an actor play Trump to go see what he’s doing, because he is not them. We stay
with them. And we need to deal with him and others in the way that they were, so he only figures into
the story in the way that they feel him, and their parents feel him. I’m just using him as an example, but
that’s the way that we addressed every kind of story point that might have taken us down another path.

Although Trump is, like you said, a bit of a “footnote” in this story, he also was one of the people who
led the charge in shaping public opinion around these boys.




                                                                                              P-APP002812
      Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 12 of 29




I have to say, you know, he actually wasn’t the hugest ringleader at the time. Right now he’s the
president of the United States, so it figures in when he’s tweeting about the 1994 crime bill and his
“staunch advocacy” for African‐Americans—all this ridiculousness that we know to be opportunistic,
contrived, and manufactured for political gain. But at the time, he wasn’t the only one. Pat Buchanan
said that they should be tried, convicted, and hung in a public square; and in 1989, Pat Buchanan was
a huge figure. So there were a number of them, and I wouldn’t say Trump was the ringleader. It was
New York, he was a businessman, he was looking to get on the map nationally, and it was a
sensationalistic thing to do. He was one of many players, he saw an opportunity—he’s an opportunist—
and he went for it.




                                                                                      P-APP002813
      Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 13 of 29




The full‐page newspaper ad taken out by Donald Trump calling for the execution of the Central Park Five
boys

What were your big takeaways from spending time with Korey Wise, Antron McCray, Yusef Salaam,
Kevin Richardson, and Raymond Santana?




                                                                                       P-APP002814
       Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 14 of 29




They’re broken people. Yes, they can get in on a panel and talk about their experience, but they’re not
all completely well‐adjusted. There are different levels of that, based on the support that they have in
their lives and based on the level of trauma that they’ve experienced, all of which are different. I think
the two that are having the most challenging time, even now, are Korey Wise and Antron McCray. Korey
Wise lost more than his youth—it was 14 years; he goes in at 16; he was the one in there the longest; he
goes straight into Rikers at 16 and never comes out; he’s still in while the others are out; and he
endured great abuse and great trauma at the hands of the state of New York.

And Antron McCray’s family was fractured in those precinct interrogation rooms. He basically lost his
father in that room, and the family broke apart. That family never recovered. And now that both of his
parents have passed away, and his mother passed away just over a month ago—she never got to see the
film, and she worked on it with me pretty closely—he’s in a state of brokenness. There’s great trauma
there that $41 million from the city, split between the five, with no acknowledgement of what was
done, doesn’t really fix.

The film is an indictment of many things and the media is one of them, as the media at the time
played a large role in helping convict these boys in the court of public opinion—going as far as printing
their names and addresses even though they were underage.

The press coverage was biased. There was a study done by Natalie Byfield, one of the journalists at the
time for the New York papers who later wrote a book about covering the case, and it saw that a little
more than 89 percent of the press coverage at the time didn’t use the word “alleged,” that we had
irresponsibility in the press corps at the time not to ask second questions and literally take police and
prosecutor talking points and turn those into articles that people read as fact, and proceeded to shape
their opinions about this case that essentially spoils the jury pool, so that these boys were never given a
chance.




                                                                                           P-APP002815
       Case 1:20-cv-08042-PKC Document 46-14 Filed 07/01/20 Page 15 of 29




The real‐life Central Park Five, Kevin Richardson, Antron McCray, Raymond Santana Jr., Korey Wise, and
Yusef Salaam, attend the premiere of 'When They See Us' at the Apollo Theater on May 20, 2019, in
New York City.

Dimitrios Kambouris/Getty

Trump’s comments in his ads that he took out in 1989 were taken out just two weeks after the crime
was announced—they hadn’t even gone to trial, so it was impossible for them to have an impartial jury
pool. The printing of their names in the papers for minors, and where they lived, was a jaw‐dropper. All
of this was done by “reputable” papers in New York that we still read, so I’m curious how these papers
take responsibility for their part in this, and also possibly use this to review the part they play
in other cases that may not be as famous as this.

Your Oscar‐nominated documentary 13th also tackled racial inequality and criminal justice reform,
and I’m curious what your thoughts are on the Trump administration’s actions concerning criminal
justice reform, with legislation like the First Step Act. I recently had a semi‐contentious conversation
with one of the subjects of 13th, Van Jones, about the Trump administration’s work in this area.

It’s been a disaster. It’s been an upsetting backslide from any of the small gains that were being made
prior to him taking power, is what this is. There’s been no instance of legislation protocols, of personnel
put in place, any pronounced intention that there is any goal to really create change to build a just
system. And so, conversation about it seems to be silly games on a Ferris wheel, because you’ll keep
going round‐and‐round if you take anything that’s been proposed seriously. The context with which it’s
being proposed—in an administration that’s done nothing but harm to people of color, to women, to
LGBTQ people, to anyone that’s outside of the dominant culture of cis white men—to have serious
conversations with serious people wasting breath on debating the merits of any of it is not my focus.
Not my focus. So, I leave it to you and Van to have those convos and I wish you well. But to me, it’s
pointless.




Marlow Stern

Senior Entertainment Editor

@marlownycmarlow.stern@thedailybeast.com

Got a tip? Send it to The Daily Beast here.




                                                                                           P-APP002816
5/12/2020              Case 1:20-cv-08042-PKC'When
                                                Document
                                                   They See Us' 46-14      Filed
                                                                sparks boycott        07/01/20
                                                                               of Linda Fairstein booksPage 16 of 29




                  ROBERT RORKE

    ENTERTAINMENT



   ‘When They See Us’ sparks call to boycott Linda
   Fairstein books
   By Robert Rorke                                                                                                 June 3, 2019 | 1:03pm | Updated




   Linda Fairstein
   Getty Images


   The explosive Net ix series “When They See Us,” which depicts in excruciating detail the so-called Central Park Five being railroaded by
   New York state into serving prison time for the rape and assault of the Central Park jogger in 1989, has social media demanding book
   retailers such as Amazon and Barnes & Noble stop selling the mystery novels written by Linda Fairstein.

   Fairstein was head of the Manhattan Sex Crimes Unit when Trisha Meili was found nearly dead in the Central Park woods 30 years ago. The
   four-part Ava DuVernay series, which debuted May 31, portrays her as utterly convinced of the guilt of the ve Harlem boys, despite the
   complete lack of physical evidence that might tie them to the Meili assault.

https://nypost.com/2019/06/03/when-they-see-us-sparks-call-to-boycott-linda-fairstein-books/                                                     1/2
                                                                                                                   P-APP002817
5/12/2020              Case 1:20-cv-08042-PKC'When
                                                Document
                                                   They See Us' 46-14      Filed
                                                                sparks boycott        07/01/20
                                                                               of Linda Fairstein booksPage 17 of 29
   Three days after the premiere, a #CancelLindaFairstein campaign is going viral — and has even expanded to include one of her publishers,
   Simon & Schuster, by way of a #BOYCOTTSIMONSCHUSTER tag. Angie Thomas, author of the young adult best-seller “The Hate You Give,”
   also called out Fairstein’s other publisher, Penguin Random House.

   To this day, Fairstein stands by the initial verdicts, even though Mattias Ryes confessed to the crime in 2002 and the convictions against the
    ve young men were vacated. Scores of incensed viewers took to Twitter to register their outrage — and DuVernay herself weighed in on
   the brewing controversy.

   “Linda Fairstein actually tried to negotiate. I don’t know if I’ve told anyone this, but she tried to negotiate
   conditions for her to speak with me, including approvals over the script,” DuVernay tells the Daily Beast.
                                                                                                                     SEE ALSO
   “So you know what my answer was to that — and we didn’t talk.”

   In the fourth episode of “When They See Us,” prosecutor Nancy Ryan (Famke Janssen) confronts
   Fairstein (Felicity Hu man) about the shoddy work executed by her department — and then stacks the
   four books Fairstein successfully published while the Central Park Five served six to 14 years in prison.

   “Thanks for buying the books,” Fairstein says before leaving Ryan’s table.
                                                                                                                     What will Net ix do about
                                                                                                                     Felicity Hu man's 'When
                                                                                                                     They See Us' role?


    FILED UNDER   AVA DUVERNAY, CENTRAL PARK FIVE, JHARREL JEROME, LINDA FAIRSTEIN, WHAT TO WATCH, 6/3/19




https://nypost.com/2019/06/03/when-they-see-us-sparks-call-to-boycott-linda-fairstein-books/                                                        2/2
                                                                                                                     P-APP002818
5/12/2020             Case 1:20-cv-08042-PKC              Document
                             Ava DuVernay on the Central Park Five Case and46-14     FiledTrump
                                                                           Why She Treated  07/01/20        Page
                                                                                                as a ‘Footnote’        18Sentinel
                                                                                                                | Florida  of 29Bulletin

         Home
         About Us
         Featured Articles
         Online Color Edition
         Online Color Subscription
         Register

  Enter search keyword




  Florida Sentinel Bulletin The Voice Of The Community Speaking For Itself

         National News
         Entertainment
         Sports
         In The Spotlight
         U.S. Government
         Crime
         Local News
         Movie Reviews


  Categorized | U.S. Government


  Ava DuVernay on the Central Park Five Case and Why She Treated Trump as a
  ‘Footnote’
  Posted on 03 June 2019.




  It’s just disgusting,” sighs Ava DuVernay. The Oscar-nominated filmmaker and TV showrunner is discussing the role of President Donald Trump in the
  Central Park Five case, wherein five teenage boys of color—Korey Wise, Antron McCray, Yusef Salaam, Kevin Richardson, and Raymond Santana—
  were falsely convicted of the 1989 rape and vicious assault of Trisha Meili, a white investment banker, and…

  This content is for Level One, Level Two, Level Three, and Level Four members only.
  Log In Register
   Post Views: 635


  Comments are closed.




https://flsentinel.com/ava-duvernay-on-the-central-park-five-case-and-why-she-treated-trump-as-a-footnote/                                             1/5
                                                                                                                        P-APP002819
5/12/2020             Case 1:20-cv-08042-PKC              Document
                             Ava DuVernay on the Central Park Five Case and46-14     FiledTrump
                                                                           Why She Treated  07/01/20        Page
                                                                                                as a ‘Footnote’        19Sentinel
                                                                                                                | Florida  of 29Bulletin
  Categories
  Categories Select Category



  Mother’s Day Ad




  Tampa Spine & Wellness




  Medical Marijuana Ad




https://flsentinel.com/ava-duvernay-on-the-central-park-five-case-and-why-she-treated-trump-as-a-footnote/                                 2/5
                                                                                                                       P-APP002820
5/12/2020             Case 1:20-cv-08042-PKC              Document
                             Ava DuVernay on the Central Park Five Case and46-14     FiledTrump
                                                                           Why She Treated  07/01/20        Page
                                                                                                as a ‘Footnote’        20Sentinel
                                                                                                                | Florida  of 29Bulletin




  Ads




https://flsentinel.com/ava-duvernay-on-the-central-park-five-case-and-why-she-treated-trump-as-a-footnote/                                 3/5
                                                                                                                       P-APP002821
5/12/2020             Case 1:20-cv-08042-PKC              Document
                             Ava DuVernay on the Central Park Five Case and46-14     FiledTrump
                                                                           Why She Treated  07/01/20        Page
                                                                                                as a ‘Footnote’        21Sentinel
                                                                                                                | Florida  of 29Bulletin




  WTMP Banner Ad




  Black Honkeys “Pumpin”

             The Black Honkeys - Pump…
                                 Pump…




https://flsentinel.com/ava-duvernay-on-the-central-park-five-case-and-why-she-treated-trump-as-a-footnote/                                 4/5
                                                                                                                       P-APP002822
5/12/2020             Case 1:20-cv-08042-PKC              Document
                             Ava DuVernay on the Central Park Five Case and46-14     FiledTrump
                                                                           Why She Treated  07/01/20        Page
                                                                                                as a ‘Footnote’        22Sentinel
                                                                                                                | Florida  of 29Bulletin
  NNPA



  © 2020 Florida Sentinel Bulletin




https://flsentinel.com/ava-duvernay-on-the-central-park-five-case-and-why-she-treated-trump-as-a-footnote/                                 5/5
                                                                                                                       P-APP002823
5/12/2020               Case 1:20-cv-08042-PKC         Document
                                         Investigator Linda              46-14
                                                            Fairstein Tried         Filed
                                                                            To Control       07/01/20
                                                                                       Ava DuVernay’s Script | Page  23 of 29
                                                                                                               NewsOne


                                                                                                                                                     




                                                                                                                                                     CLOSE   

  NATION

  Home › Nation
  Central Park 5 Investigator Linda Fairstein Tried To Colonize Ava
  DuVernay’s Script
  Linda Fairstein was literally trying to control Ava DuVernay, who clearly wasn't having it.


            Written By NewsOne Sta
            Posted June 4, 2019




  A
          va DuVernay‘s brilliant film “When They See Us” masterfully tells the story of the Central Park 5. In addition, the movie highlights
          how the lives of these Black children were destroyed by the criminal justice system and former Manhattan District Attorney’s O ice
          prosecutor Linda Fairstein. She has been chased o social media and now it’s being revealed that she actually tried to control
  DuVernay’s script.


  See Also: A Timeline Of Dallas Cop Amber Guyger Killing Botham Jean In His Own Home


  In an interview with The Daily Beast, DuVernay said she reached out to Linda Fairstein and other key figures, “I informed them that I was
  making the film, that they would be included, and invited them to sit with me and talk with me so that they could share their point of view and
  their side of things so that I could have that information as I wrote the script with my co-writers.”



                                                                     Mim TGFOP1 Darjeeling
                                                                     * An ultra high quality 2^nd ush full bodied Darjeeling with muscatel notes *
                                                                     Protects a
     STORY CONTINUES BELOW ADVERTISEMENT




https://newsone.com/3853676/linda-fairstein-ava-duvernay-central-park-5/                                                                                     1/7
                                                                                                                                      P-APP002824
5/12/2020               Case 1:20-cv-08042-PKC         Document
                                         Investigator Linda              46-14
                                                            Fairstein Tried         Filed
                                                                            To Control       07/01/20
                                                                                       Ava DuVernay’s Script | Page  24 of 29
                                                                                                               NewsOne

  She then said, “Linda Fairstein actually tried to negotiate. I don’t know if I’ve told anyone this, but she tried to negotiate conditions for her to
  
  speak with me, including approvals over the script and some other things. So you know what my answer was to that, and we didn’t talk.”           
  Yep, a er allegedly lying on these five children, she literally tried to control the narrative.


  Karma might be coming back for Fairstein. TMZ reports that Fairstein is on the board for Safe Horizon, which is a nonprofit that aides victims
  of abuse and violent crime in NYC. Sta ers are reportedly “incensed the former prosecutor’s been allowed to remain on the board for so long,
  considering her checkered past.” The site also says, “We’re told the animosity began when the CEO held a meeting on May 21 where nearly 100
  directors were informed about the Netflix drama and Fairstein’s connection to it.”


  There are calls for her to be removed and the directors plans to take legal action if the CEO does not remove Fairstein.


  The best-selling novelist retired from the Manhattan District Attorney’s O ice in 2002, the same year that Kevin Richardson, Raymond
  Santana, Antron McCray, Yusef Salaam and Korey Wise were exonerated only because a fellow inmate came forward to confess. However,
  Fairstein has not only remained a novelist with a book deal with a major publishing house, but she has also enjoyed the privilege of being
  named to Vassar University’s Board of Trustees. Her status as a board member is allegedly under review there as well.




                                                                                                                                                  CLOSE   
     STORY CONTINUES BELOW ADVERTISEMENT




  The shame has apparently gotten to Fairstein, whose Twitter account was deleted over the weekend.


             Oh, did someone have a bad weekend? #WhenTheySeeUs @WhenTheySeeUs @Ava
                                      pic.twitter.com/GPG1mFb2CJ

                                                 — Kris Tapley (@kristapley) June 3, 2019

  Watch the powerful trailer for “When They See Us” below, which is available on Netlfix.




                                                                      powered by


             When They See Us | O cial Trailer [HD] | Net ix




https://newsone.com/3853676/linda-fairstein-ava-duvernay-central-park-5/                                                                                  2/7
                                                                                                                          P-APP002825
5/12/2020             Case 1:20-cv-08042-PKC         Document
                                       Investigator Linda              46-14
                                                          Fairstein Tried         Filed
                                                                          To Control       07/01/20
                                                                                     Ava DuVernay’s Script | Page  25 of 29
                                                                                                             NewsOne


                                                                                                                                            




  SEE ALSO:


  ‘It’s Above Me Now’: Hotel Clerk’s Video With Racist Guest Goes Viral


  ‘Who Said I Can’t Say Ni**a?’: Blackface Video Of High School Student Sparks Outrage                                                   CLOSE   




      A Disturbing Timeline Of 4-Year-Old Maleah Davis Going Missing After Being Left With Her Stepfather
       2 6 PHOTOS                                                                                                        VIEW GALLERY




    NewsOne Radio
    Our sta has picked their favorite stations, take a listen...


                                                                                                                              LISTEN LIV E




https://newsone.com/3853676/linda-fairstein-ava-duvernay-central-park-5/                                                                         3/7
                                                                                                                 P-APP002826
5/12/2020             Case 1:20-cv-08042-PKC         Document
                                       Investigator Linda              46-14
                                                          Fairstein Tried         Filed
                                                                          To Control       07/01/20
                                                                                     Ava DuVernay’s Script | Page  26 of 29
                                                                                                             NewsOne


                                                                                                                             LISTEN LIV E   


                                                                           Loading survey...




  CENTRAL PARK 5 , LINDA FAIRSTEIN , MANHATTAN DISTRICT ATTORNEY'S OFFICE , WHEN THEY SEE US




      MORE BY   NEWSONE STAFF


     Virginia Lt. Gov. Justin Fairfax Sues CBS For Gayle King’s Interview With His Accusers

     Fort Worth’s Police Chief Is Rewarded A er Dropping The Ball With Atatiana Je erson’s Shooting                                      CLOSE   
     Ayanna Pressley’s New Bill Aims To Stop Racist School-To-Prison Pipeline



    MORE FROM NEWSONE




                                                                               2




https://newsone.com/3853676/linda-fairstein-ava-duvernay-central-park-5/                                                                         4/7
                                                                                                                 P-APP002827
5/12/2020             Case 1:20-cv-08042-PKC         Document
                                       Investigator Linda              46-14
                                                          Fairstein Tried         Filed
                                                                          To Control       07/01/20
                                                                                     Ava DuVernay’s Script | Page  27 of 29
                                                                                                             NewsOne


                                                                                                                                          




                                                                                                                                         CLOSE   

  Suspected Racist Shoots Unarmed Black Driver In Road Rage Killing
  Over ‘Minor’ Accident

    FROM THE WEB                                                                                                              Powered by ZergNet




  Here's How Much Missy Elliott is Really Worth                            Jason Whitlock Just Triggered A Serious Storm Of Outrage
  TheList.com                                                              NYPost.com




https://newsone.com/3853676/linda-fairstein-ava-duvernay-central-park-5/                                                                         5/7
                                                                                                                 P-APP002828
5/12/2020             Case 1:20-cv-08042-PKC         Document
                                       Investigator Linda              46-14
                                                          Fairstein Tried         Filed
                                                                          To Control       07/01/20
                                                                                     Ava DuVernay’s Script | Page  28 of 29
                                                                                                             NewsOne


                                                                                                                                      




  Man Charged With Killing Arbery Previously Investigated Him
  NYPost.com
                                                                           The Tragedy of Tina Turner Just Keeps Getting Sadder and Sadder
                                                                           Grunge.com
                                                                                                                                      CLOSE   




  Here's How Much Bill Cosby Has in the Bank Today                         Kelly Ripa Gets Emotional Over the Death of Her Former Co-Star
  NickiSwift.com                                                           Aol.com




https://newsone.com/3853676/linda-fairstein-ava-duvernay-central-park-5/                                                                      6/7
                                                                                                                 P-APP002829
5/12/2020             Case 1:20-cv-08042-PKC         Document
                                       Investigator Linda              46-14
                                                          Fairstein Tried         Filed
                                                                          To Control       07/01/20
                                                                                     Ava DuVernay’s Script | Page  29 of 29
                                                                                                             NewsOne


                                                                                                                                                 




  This Painfully Awkward Draft Moment Broke The Internet
  Aol.com
                                                                                        Jimmy Carter's Surprising Comment About Trump Is TurningCLOSE
                                                                                        Heads
                                                                                                                                                        
                                                                                        Aol.com




                                                                                  PRIVACY

                                                                                 AD CHOICE

                                                                                 CAREERS

                                                                           TERMS OF SERVICE

                                                                                 ABOUT US

                                                                                 SUBSCRIBE




                                                                                      

                                                                           Urban One Brands
                                                Copyright © 2020 Interactive One, LLC. All Rights Reserved.
                                                                Powered by WordPress.com VIP




https://newsone.com/3853676/linda-fairstein-ava-duvernay-central-park-5/                                                                                7/7
                                                                                                                            P-APP002830
